DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received on 11/30/2021 has been entered and made of record.
Claims 1-7, 9-18 and 20 are now pending.

Response to Arguments/Remarks
Applicant's arguments filed on 11/30/2021 with respect to claims 1 and 11 have been considered but are moot in view of the new ground(s) of rejection herein below, necessitated by the amendment. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-18 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   

64 transform coefficients are divided by a corresponding quantization step size and rounded to obtain corresponding quantized coefficients comprising a DC coefficient and 63 AC coefficients.
converting a two-dimensional 8*8 matrix into a one-dimensional 1*64 vector.
encoding differential values of DC coefficients of adjacent image blocks using a differential pulse code modulation (DPCM).
compressing a DPCM encoded DC coefficient and RLE encoded AC coefficients using an entropy encoder.

Claim 11 is rejected under 35 U.S.C. 112(b) for the same reasons as stated above.
Claims not mentioned specifically are dependent on indefinite antecedent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:    
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2007/0009164) and in view of Zhang et al (hereafter referred to as “Zhang”, US 2017/0150148).  

Regarding claim 1, Takahashi discloses a data compression device (Figs. 1&2), comprising: 
a pre-processing unit configured to pre-process data to be compressed (pg. [0031] “divides the photographic image data into blocks of 8x8 pixels and calculates a DCT coefficient by performing DCT calculation processing on each block”); 
a quantization table processing unit configured to determine a target quantization table according to a target compression ratio, wherein a quantization coefficient in the target quantization table causes a data distortion rate and a compression ratio to satisfy a preset condition (Figs. 2&3 and pg. [0007], [0011], [0013], determine a target quantization table by adjusting the scale factor based on an amount of image data after compression, which defines compression rate). 
a quantization unit configured to perform quantization and compression processing on pre-processed data by the target quantization table (Fig. 2, step S104 and pg. [0031], [0043], performs quantization processing on DCT coefficient based on the quantization table); and 
a post-processing unit configured to perform subsequent processing on quantized compressed data to obtain compressed data corresponding to the data to be pg. [0031], “performs entropy coding processing on the quantized value by Huffman coding”).
	Takahashi does not expressly disclose the remaining limitations of claim 1. 
	However, these remaining limitations are part of the JPEG standard and therefore well-known and common practice in the image coding, as for example disclosed in Zhang (pg. [0046]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 1 from the teachings of Ratnakar and Zhang.

Regarding claim 2, Takahashi in view of Zhang discloses the data compression device according to Claim 1, wherein the pre-processing unit comprises a data dividing subunit and a coefficient transform subunit, the data dividing subunit is configured to divide the data to be compressed according to requirements, the coefficient transform subunit is configured to perform coefficient transform processing on a divided data to be compressed (Takahashi, pg. [0031]).

Regarding claim 3, Takahashi in view of Zhang discloses the data compression device according to Claim 2, wherein the coefficient transform subunit comprises a discrete cosine positive exchange converter configured to convert the divided data to be compressed into corresponding transform coefficients according to a discrete cosine positive transform formula (Takahashi, pg. [0031], DCT).

Regarding claim 4, Takahashi in view of Zhang discloses the data compression device according to Claim 1, wherein the quantization table processing unit comprises a quantization table selection subunit and a target quantization table construction subunit, the quantization table selection subunit is configured to select a corresponding quantization table according to a size of the target compression ratio (Takahashi, Fig. 2, S101, pg. [0040]), and the target quantization table construction subunit is configured to optimize the quantization table according to the preset condition, thereby obtaining the target quantization table (Takahashi, Fig. 2 and pg. [0035], gradually varying the value of the scale factor to find the value of the scale factor based on the target compressed data amount).

Regarding claim 5, Takahashi in view of Zhang discloses the data compression device according to Claim 4, wherein the preset condition is that after the data to be compressed is compressed, a data size thereof satisfies a size of a target output data, and a data loss is minimal (Takahashi, Fig. 2 and pg. [0007], [0011], finding the smallest scale factor, which results in minimal data loss or distortion, based on target compressed data amount).

Regarding claim 6, which describes the necessary steps of adjusting/optimizing the quantization table till the size of compressed data is greater than or equal to a size of the target output data. Takahashi’s method (see Figs. 2&3) is based on the same principle and for the same goal. 

However, as indicated in pg. [0035] of Takahashi, a scale factor table is created by repeating compression coding while gradually varying the value of the scale factor and finding the value of the scale factor and the compressed data amount. The most obvious way of gradually decrease a value would be to decrease by a certain amount each time. Selecting the value 1 would have been an obvious design choice for digital processing. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable value of a result effective variable involves only routine skill in the art.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 6 from the teachings of Takahashi in view of Zhang.

Regarding claim 7, Takahashi in view of Zhang discloses the data compression device according to Claim 4, wherein the target quantization table is an optimized quantization table corresponding to a minimum value of the target compression ratio (Takahashi, Fig. 2 and pg. [0007], [0011], the final scale factor defines an optimized quantization table in that it results in a maximum amount image data after compression but still within preset limit. A maximum amount image data after compression corresponds to a minimum value of compression ratio).

Regarding claim 9, Takahashi in view of Zhang discloses the data compression device according to Claim 1, wherein the post-processing unit comprises an encoding processing subunit configured to encode data after a quantization compression processing (Takahashi, pg. [0031] “…performs entropy coding processing on the quantized value by Huffman coding”).

Regarding claim 10, Takahashi in view of Zhang discloses the data compression device according to Claim 9, wherein the encoding processing subunit comprises an entropy encoder configured to entropy encode a quantized compressed data (Takahashi, pg. [0031] “…performs entropy coding processing on the quantized value by Huffman coding”).

Claims 11-16 and 20 have been analyzed and are rejected for the reasons outlined in the rejection of claims 1-6 and 10 above, respectively.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2007/0009164) in view of Zhang (US 2017/0150148), and further in view of Ratnakar et al. (hereafter referred to as ‘Ratnakar’, US 5,724,453). 

Regarding claims 17 and 18, Takahashi in view of Zhang discloses the data compression method according to Claim 16, but fails to expressly disclose wherein optimizing the quantization table according to the preset condition comprises optimizing 
In the same field of endeavor, Ratnakar teaches (col. 5, lines 28-52) that “the lack of correlation between coefficients allows the rate to be decomposed as a sum of contributions from individual coefficients … R(Q) can be approximated as a sum of rates of individuals coefficients”. Because of this lack of correlation, it is quite obvious that they can be processed one-by-one or all together at the same time. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ratnakar with that of Takahashi in view of Zhang to yield the invention as described in claims 17 and 18. This combination (modification) could be made using known methods with no changes to the operating principles of either reference to produce nothing more than highly predictable results.

Examiner’s note
Applicant is encouraged to schedule a telephone interview with the Examiner to discuss any issues related to the claimed invention and the references cited in the current/previous Office Action(s). The Examiner can be reaches at (571)270-5363 (email: Li.Liu2@USPTO.GOV).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666